Execution Version


PATENT SECURITY AGREEMENT
 
This Agreement is dated the 28th day of September, 2007, among Diomed Holdings,
Inc., a Delaware corporation, Diomed, Inc., a Delaware corporation, each with
its chief executive office and principal place of business located at One Dundee
Park, Andover, Massachusetts 01810, (each, a “Grantor” and collectively, the
“Grantors” ), and Hercules Technology Growth Capital, Inc., a Maryland
corporation, with its chief executive office and principal place of business
located at 400 Hamilton Avenue, Suite 310, Palo Alto, California 94301 (“Secured
Party”).
 
RECITALS
 
A. Each Grantor owns Patents (as defined in the Loan Agreement (as defined
below)) and Patent applications and are party, whether individually or
collectively, to the Patent Licenses to which it is a party (as defined in the
Loan Agreement), all as listed on Schedule 1 hereto;
 
B. Grantors and Secured Party are parties to a Loan and Security Agreement dated
as of September 28, 2007 and all ancillary documents entered into in connection
with such Loan and Security Agreement, all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”);
 
C. Pursuant to the terms of the Loan Agreement, each Grantor has granted to
Secured Party a first priority security interest in all of the tangible and
intangible property of such Grantor, including all right, title and interest of
such Grantor in, to and under all of such Grantor’s Patents and Patent Licenses,
whether presently existing or hereafter arising or acquired, and all products
and proceeds thereof, including, without limitation, any and all causes of
action which may exist by reason of infringement thereof for the full term of
the Patents, to secure the payment of the Secured Obligations;
 
D. All capitalized terms not defined herein shall have the meanings set forth in
the Loan Agreement;
 
NOW, THEREFORE, in consideration of the premises contained herein, each Grantor
agrees with Secured Party as follows:
 
1. To secure the complete and timely satisfaction of all Secured Obligations,
each Grantor hereby grants, and conveys to Secured Party a continuing security
interest in and lien on all of such Grantor’s entire right, title and interest
in and to, whether presently existing or hereafter arising or acquired, the
Patents and Patent Licenses to which it is a party, including those listed on
Schedule 1 hereto (as may be amended from time to time), including, without
limitation, all proceeds thereof (such as, by way of example, license royalties
and proceeds of infringements, all rights corresponding thereto throughout the
world and all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof).
 
2. Each Grantor represents, warrants and covenants that:
 
a) such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the Patents owned by such Grantor,
free and clear of any liens, charges and encumbrances, including, without
limitation, pledges, assignments, licenses, shop rights and covenants by Grantor
not to sue third persons, except for any license disclosed in Schedule 1;
 
b) The Patents are subsisting and have not been adjudged invalid or
unenforceable, in whole or in part;
 

--------------------------------------------------------------------------------



c) To the best of such Grantor’s knowledge, each of the Patents is valid and
enforceable; and
 
d) such Grantor has the unqualified right to enter into this Patent Security
Agreement and perform its terms.
 
3. Each Grantor agrees that, until all of the Secured Obligations shall have
been satisfied in full in cash, such Grantor will not enter into any agreement
relating to such Grantor’s Patents (for example, a license agreement) which is
inconsistent with such Grantor’s obligations under this Patent Security
Agreement, without Secured Party’s prior written consent; provided, that so long
as no Default or Event of Default shall have occurred and be continuing, such
Grantor may grant licenses to third parties to use the Patents in the ordinary
course of business of such Grantor and such third party on arm’s length and
customary business terms.
 
4. If, before the Secured Obligations shall have been satisfied in full in cash,
any Grantor shall obtain rights to any new patentable inventions, or become
entitled to the benefit of any Patent for any reissue, division, continuation,
renewal, extension, or continuation-in-part of any Patent or any improvement on
any Patent, the provisions of paragraph 1 shall automatically apply thereto and
such Grantor shall give to Secured Party prompt notice thereof in writing.
 
5. Each Grantor authorizes Secured Party to unilaterally modify this Patent
Security Agreement by amending Schedule 1 to include any future Patents which
are Patents under paragraph 1 or paragraph 4 hereof.
 
6. If any Event of Default shall have occurred and be continuing, Secured Party
shall have, in addition to all other rights and remedies given it by this Patent
Security Agreement or the Loan Agreement, those allowed by law and the rights
and remedies of a secured party under the Uniform Commercial Code as enacted in
any jurisdiction in which the Patents may be located and, without limiting the
generality of the foregoing, Secured Party may immediately, without demand of
performance and without other notice (except as set forth below) or demand
whatsoever to any Grantor, all of which are hereby expressly waived, and without
advertisement, sell at public or private sale or otherwise realize upon, the
whole or from time to time any part of the Patents, or any interest which any
Grantor may have therein, and after deducting from the proceeds of sale or other
disposition of the Patents all expenses (including reasonable expenses for
brokers’ fees and legal services), shall apply the residue of such proceeds
toward the payment of the Secured Obligations. Any remainder of the proceeds
after payment in full in cash of the Secured Obligations shall be paid over to
Grantor. Notice of any sale or other disposition of the Patents shall be given
to the Lead Borrower at least ten (10) days before the time of any intended
public or private sale or other disposition of the Patents is to be made, which
each Grantor hereby agrees shall be reasonable notice of such sale or other
disposition. At any such sale or other disposition Secured Party may, to the
extent permissible under applicable law, purchase the whole or any part of the
Patents sold, free from any right of redemption on the part of such Grantor,
which right is hereby waived and released.
 
7. Each Grantor hereby authorizes and empowers Secured Party to make, constitute
and appoint any officer or agent of Secured Party, as Secured Party may select
in its exclusive discretion, as such Grantor’s true and lawful attorney-in-fact,
with the power, after and during the continuance of an Event of Default, to
endorse such Grantor’s name on all applications, documents, papers and
instruments necessary for Secured Party to use the Patents, or to grant or issue
any exclusive or nonexclusive license under the Patents to any third person, or
necessary for Secured Party to, pledge, convey or otherwise transfer title in or
dispose of the Patents to any third person as a part of Secured Party’s
realization on such collateral upon acceleration of the Secured Obligations
following an Event of Default. Each Grantor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney being coupled with an interest shall be irrevocable for the life of
this Patent Security Agreement.
 
2

--------------------------------------------------------------------------------


 
8. At such time as Grantors shall completely satisfy all of the Secured
Obligations (other than inchoate indemnity obligations), this Patent Security
Agreement shall terminate and Secured Party shall execute and deliver to
Grantors all terminations or other instruments as may be necessary or proper
terminate the security interest granted herein and to terminate the applicable
Grantor’s obligations hereunder, subject to any disposition thereof which may
have been made by Secured Party pursuant hereto.
 
9. Any and all reasonable fees, costs and expenses, of whatever kind or nature,
including the reasonable attorneys’ fees and legal expenses incurred by Secured
Party in connection with the preparation of this Patent Security Agreement and
all other documents relating hereto and the consummation of this transaction,
the filing or recording of any documents (including all taxes in connection
therewith) in public offices, the payment or discharge of any taxes, counsel
fees, maintenance fees, encumbrances or otherwise protecting, maintaining or
preserving the Patents, or in defending or prosecuting any actions or
proceedings arising out of or related to the Patents, shall be borne and paid by
Grantors jointly and severally on demand by Secured Party and until so paid
shall be added to the principal amount of the Secured Obligations and shall bear
interest at the highest applicable Default Rate.
 
10. Each Grantor shall have the duty, through counsel reasonably acceptable to
Secured Party, to prosecute diligently any Patent applications pending as of the
date of this Patent Security Agreement or thereafter until the Secured
Obligations shall have been paid in full in cash, to make application on
unpatented but patentable inventions (provided that such registration will not
significantly compromise such Grantor’s competitive position) and to preserve
and maintain all rights in Patents, including, without limitation, the payment
of all maintenance fees. Any expenses incurred in connection with such an
application shall be borne by Grantors. No Grantor shall abandon any right to
file a Patent application, or any pending Patent application or Patent without
the prior written consent of Secured Party, which consent shall not be
unreasonably withheld.
 
11. Each Grantor shall have the right, with the consent of Secured Party, which
consent shall not be unreasonably withheld, to bring suit in its own name and to
join Secured Party, if necessary, as a party to such suit so long as Secured
Party is satisfied, in the exercise of reasonable judgment, that such joinder
will not subject it to any risk of liability, to enforce the Patents. Each
Grantor shall promptly, upon demand, reimburse and indemnify Secured Party for
all damages, costs and expenses, including reasonable attorneys’ fees incurred
by Secured Party, in accordance with the Loan Agreement and this Patent Security
Agreement.
 
12. No course of dealing between any Grantor and Secured Party, nor any failure
to exercise, nor any delay in exercising, on the part of Secured Party, any
right, power or privilege hereunder or under the Loan Agreement shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
13. At any time and from time to time, upon the written request of Secured
Party, and at the sole expense of Grantors, Grantors will promptly and duly
execute and deliver such further instruments and documents and take such further
action as Secured Party may reasonably request for the purpose of obtaining or
preserving the full benefits of this Patent Security Agreement and the Loan
Agreement, and of the rights and powers herein and therein granted, including,
without limitation, the filing of any additional, supplemental, or amended
Patent Security Agreements, or the filing of any financing statements or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Liens created hereby or in any of the Loan
Agreements.
 
3

--------------------------------------------------------------------------------


 
14. All of Secured Party’s rights and remedies with respect to the Patents,
whether established hereby or by the Loan Agreement or any other agreements or
by law shall be cumulative and may be exercised singularly or concurrently.
 
15. The provisions of this Patent Security Agreement are severable, and if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
clause or provision of this Patent Security Agreement in any jurisdiction.
 
16. This Patent Security Agreement is subject to modification only by a writing
signed by the parties hereto, except as provided in paragraph 5.
 
17. This Patent Security Agreement shall be binding upon Grantors and Secured
Party and their respective permitted successors and assigns, and shall inure to
the benefit of Grantors, Secured Party and the respective permitted successors
and assigns of Grantors and Secured Party.
 
18. The validity and interpretation of this Patent Security Agreement and the
rights and obligations of the parties shall be governed by the laws of the State
of California.
 
19. Section 11.2 (Notice) of the Loan Agreement is hereby incorporated herein in
its entirety, save that references therein to the term Lender shall be deemed to
be references to Secured Party herein and references therein to the term
Borrower or Borrowers shall be deemed to be references to any Grantor or the
Grantors, as applicable, herein.
 
[Remainder of Page Intentionally Left Blank]
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the execution hereof under seal as of the day and year first
above written.
 
DIOMED HOLDINGS, INC.
   
By:
 
 
Name:
 
Title:
   
DIOMED, INC.
   
By:
 
 
Name:
 
Title:

 

--------------------------------------------------------------------------------




HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
 
By:
 
Name:
K. Nicholas Martitsch
Its:
Associate General Counsel

 

--------------------------------------------------------------------------------



SCHEDULE 1 TO
PATENT SECURITY AGREEMENT
 
PATENTS AND PATENT APPLICATIONS:
 
Patent Title
 
Owner
 
Registration/
Application No.
 
Registration/
File Date
             
METHOD OF ENDOVENOUS LASER TREATMENT
 
Diomed, Inc.
 
6986766
 
01/17/2006
             
MEDICAL LASER DEVICE
 
Diomed, Inc.
 
6981971
 
01/03/2006
             
ENDOVASCULAR LASER DEVICE AND TREATMENT OF VARICOSE VEINS
 
Diomed, Inc.
 
6398777
 
06/04/2002
             
LASER SYSTEM
 
Diomed, Inc.
 
20060089629
 
04/26/2006

 

--------------------------------------------------------------------------------

